696 So. 2d 773 (1996)
Lonzine ADAMS, Appellant,
v.
STATE of Florida, Appellee.
No. 95-01100.
District Court of Appeal of Florida, Second District.
November 20, 1996.
James Marion Moorman, Public Defender, and Amy Porinchak Thornhill, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Susan D. Dunlevy, Assistant Attorney General, Tampa, for Appellee.
PER CURIAM.
Lonzine Adams appeals his judgment and sentence for possession of cocaine with the intent to sell. We affirm his conviction. The trial court did not err in permitting an experienced narcotics officer to testify that the quantity of crack cocaine and the circumstances of its possession were consistent with possession with the intent to sell, as contrasted with simple possession. See Bruce v. State, 616 So. 2d 504 (Fla. 3d DCA 1993).
*774 We strike the $2 cost imposed pursuant to section 943.25(13), Florida Statutes (1993), because the trial court did not announce this discretionary cost at sentencing. See Reyes v. State, 655 So. 2d 111 (Fla. 2d DCA 1995).
DANAHY, A.C.J., and ALTENBERND and QUINCE, JJ., concur.